



THIS NOTE AND THE COMMON SHARES ISSUABLE UPON CONVERSION OF THIS NOTE HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE
SECURITIES LAWS.  THIS NOTE AND THE COMMON SHARES ISSUABLE UPON CONVERSION OF
THIS NOTE MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS NOTE UNDER SAID ACT
AND ANY APPLICABLE STATE SECURITIES LAWS OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO 360 GLOBAL WINE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.

SECURED CONVERTIBLE TERM NOTE

FOR VALUE RECEIVED, 360 GLOBAL WINE COMPANY, a Nevada corporation (the
“Parent”), and the other companies listed on Exhibit A attached hereto (such
other companies together with the Parent, each a “Company” and collectively, the
“Companies”), jointly and severally, promises to pay to LAURUS MASTER FUND,
LTD., c/o M&C Corporate Services Limited, P.O. Box 309 GT, Ugland House, South
Church Street, George Town, Grand Cayman, Cayman Islands, Fax: 345-949-8080 (the
“Holder”) or its registered assigns or successors in interest, the sum of Thirty
Four Million Five Hundred Thousand Dollars ($34,500,000), together with any
accrued and unpaid interest hereon, on July 7, 2008 (the “Maturity Date”) if not
sooner paid.

Capitalized terms used herein without definition shall have the meanings
ascribed to such terms in that certain Security and Purchase Agreement dated as
of the date hereof by and between the Companies and the Holder (as amended,
modified and/or supplemented from time to time, the “Security Agreement”).

The following terms shall apply to this Secured Convertible Term Note (this
“Note”):

ARTICLE I
CONTRACT RATE AND AMORTIZATION

1.1

Contract Rate.  Subject to Sections 4.2 and 5.10, interest payable on the
outstanding principal amount of this Note (the “Principal Amount”) shall accrue
at a rate per annum equal to the “prime rate” published in The Wall Street
Journal from time to time (the “Prime Rate”), plus two percent (2.0%) (the
“Contract Rate”).  The Contract Rate shall be increased or decreased as the case
may be for each increase or decrease in the Prime Rate in an amount equal to
such increase or decrease in the Prime Rate; each change to be effective as of
the day of the change in the Prime Rate.  Subject to Section 1.2, the Contract
Rate shall not at any time be less than eight percent (8.0%) Interest shall be
(i) calculated on the basis of a 360 day year, and (ii) payable monthly, in
arrears, commencing on July 1, 2005, on the first business day of each
consecutive calendar month thereafter through and including the Maturity Date,
and on the Maturity Date, whether by acceleration or otherwise.

1.2

Contract Rate Adjustments and Payments.  The Contract Rate shall be calculated
on the last business day of each calendar month hereafter (other than for
increases or



.




07/07/2005

 










--------------------------------------------------------------------------------



decreases in the Prime Rate which shall be calculated and become effective in
accordance with the terms of Section 1.1) until the Maturity Date (each a
“Determination Date”) and shall be subject to adjustment as set forth herein.
 If (i) the Parent shall have registered the shares of the Common Stock
underlying the conversion of this Note, each Warrant and each Option on a
registration statement declared effective by the Securities and Exchange
Commission (the “SEC”), and (ii) the market price (the “Market Price”) of the
Common Stock as reported by Bloomberg, L.P. on the Principal Market for the five
(5) trading days immediately preceding a Determination Date exceeds the then
applicable Fixed Conversion Price by at least twenty-five percent (25%), the
Contract Rate for the succeeding calendar month shall automatically be reduced
by 200 basis points (200 b.p.) (2.0%) for each incremental twenty-five percent
(25%) increase in the Market Price of the Common Stock above the then applicable
Fixed Conversion Price.  Notwithstanding the foregoing (and anything to the
contrary contained herein), in no event shall the Contract Rate at any time be
less than zero percent (0%).  

1.3

Principal Payments.  Amortizing payments of the aggregate principal amount
outstanding under this Note at any time (the “Principal Amount”) shall be made
by the Companies, on a joint and several basis, on November 1, 2005 and on the
first business day of each succeeding month thereafter through and including the
Maturity Date (each, an “Amortization Date”). Subject to Article III below,
commencing on the first Amortization Date, the Companies shall, jointly and
severally, make monthly payments to the Holder on each Repayment Date, according
to the schedule below together with any accrued and unpaid interest on such
portion of the Principal Amount plus any and all other unpaid amounts which are
then owing under this Note, the Security Agreement and/or any other Ancillary
Agreement (collectively, the “Monthly Amount”). Any outstanding Principal Amount
together with any accrued and unpaid interest and any and all other unpaid
amounts which are then owing by the Companies to the Holder under this Note, the
Security Agreement and/or any other Ancillary Agreement shall be due and
payable, on a joint and several basis, on the Maturity Date.




Month

Principal Portion of Monthly Amount

0 – 4

$0.0

5 – 12

$400,000

13 – 24

$600,000

25 – 36

$800,000

Maturity Date

$15,000,000

ARTICLE II
CONVERSION AND REDEMPTION

2.1

Payment of Monthly Amount.



.




07/07/2005

2










--------------------------------------------------------------------------------



(a)

Payment in Cash or Common Stock.  If the Monthly Amount (or a portion of such
Monthly Amount if not all of the Monthly Amount may be converted into shares of
Common Stock pursuant to Section 3.2) is required to be paid in cash pursuant to
Section 2.1(b), then the Companies shall, on a joint and several basis, pay the
Holder an amount in cash equal to 103% of the Monthly Amount (or such portion of
such Monthly Amount to be paid in cash) due and owing to the Holder on the
Amortization Date.  If the Monthly Amount (or a portion of such Monthly Amount
if not all of the Monthly Amount may be converted into shares of Common Stock
pursuant to Section 3.2) is required to be paid in shares of Common Stock
pursuant to Section 2.1(b), the number of such shares to be issued by the Parent
to the Holder on such Amortization Date (in respect of such portion of the
Monthly Amount converted into shares of Common Stock pursuant to Section
2.1(b)), shall be the number determined by dividing (i) the portion of the
Monthly Amount converted into shares of Common Stock, by (ii) the then
applicable Fixed Conversion Price.  For purposes hereof, subject to Section 3.6
hereof, the initial “Fixed Conversion Price” means twenty five cents $0.25.

(b)

Monthly Amount Conversion Conditions. Subject to Sections 2.1(a), 2.2, and 3.2
hereof, the Holder shall convert into shares of Common Stock all or a portion of
the Monthly Amount due on each Amortization Date if the following conditions
(the “Conversion Criteria”) are satisfied: (i) the average closing price of the
Common Stock as reported by Bloomberg, L.P. on the Principal Market for the five
(5) trading days immediately preceding such Amortization Date shall be greater
than or equal to 120% of the Fixed Conversion Price and (ii) the amount of such
conversion does not exceed twenty five percent (25%) of the aggregate dollar
trading volume of the Common Stock for the period of twenty-two (22) trading
days immediately preceding such Amortization Date. If subsection (i) of the
Conversion Criteria is met but subsection (ii) of the Conversion Criteria is not
met as to the entire Monthly Amount, the Holder shall convert only such part of
the Monthly Amount that meets subsection (ii) of the Conversion Criteria.  Any
portion of the Monthly Amount due on an Amortization Date that the Holder has
not been able to convert into shares of Common Stock due to the failure to meet
the Conversion Criteria, shall be paid in cash by the Company at the rate of
103% of the Monthly Amount otherwise due on such Amortization Date, within three
(3) business days of such Amortization Date.

2.2

No Effective Registration.  Notwithstanding anything to the contrary herein,
none of the Companies obligations to the Holder may be converted into Common
Stock unless (a) either (i) an effective current Registration Statement (as
defined in the Registration Rights Agreement) covering the shares of Common
Stock to be issued in connection with satisfaction of such obligations exists or
(ii) an exemption from registration for resale of all of the Common Stock issued
and issuable is available pursuant to Rule 144 of the Securities Act and (b) no
Event of Default (as hereinafter defined) exists and is continuing, unless such
Event of Default is cured within any applicable cure period or otherwise waived
in writing by the Holder.

2.3

Optional Redemption in Cash.  The Companies may prepay this Note (“Optional
Redemption”) by paying to the Holder a sum of money equal to one hundred twenty
eight percent (128%) of the Principal Amount outstanding at such time together
with accrued but unpaid interest thereon and any and all other sums due, accrued
or payable to the Holder arising under this Note, the Security Agreement or any
other Ancillary Agreement (the “Redemption



.




07/07/2005

3










--------------------------------------------------------------------------------



Amount”) outstanding on the Redemption Payment Date (as defined below).  The
Companies shall collectively deliver to the Holder a written notice of
redemption (the “Notice of Redemption”) specifying the date for such Optional
Redemption (the “Redemption Payment Date”), which date shall be ten (10)
business days after the date of the Notice of Redemption (the “Redemption
Period”).  A Notice of Redemption shall not be effective with respect to any
portion of this Note for which the Holder has previously delivered a Notice of
Conversion (as hereinafter defined) or for conversions elected to be made by the
Holder pursuant to Section 3.3 during the Redemption Period.  The Redemption
Amount shall be determined as if the Holder’s conversion elections had been
completed immediately prior to the date of the Notice of Redemption.  On the
Redemption Payment Date, the Redemption Amount must be paid in good funds to the
Holder.  In the event the Companies fail to pay the Redemption Amount on the
Redemption Payment Date as set forth herein, then such Redemption Notice will be
null and void.

ARTICLE III
HOLDER’S CONVERSION RIGHTS

3.1

Optional Conversion.  Subject to the terms set forth in this Article III, the
Holder shall have the right, but not the obligation, to convert all or any
portion of the issued and outstanding Principal Amount and/or accrued interest
and fees due and payable into fully paid and nonassessable shares of Common
Stock at the Fixed Conversion Price.  The shares of Common Stock to be issued
upon such conversion are herein referred to as, the “Conversion Shares.”

3.2

Conversion Limitation. Notwithstanding anything contained herein to the
contrary, the Holder shall not be entitled to convert pursuant to the terms of
this Note an amount that would be convertible into that number of Conversion
Shares which would exceed the difference between (i) 4.99% of the issued and
outstanding shares of Common Stock and (ii) the number of shares of Common Stock
beneficially owned by the Holder.  For purposes of the immediately preceding
sentence, beneficial ownership shall be determined in accordance with Section
13(d) of the Exchange Act and Regulation 13d-3 thereunder.  The Conversion Share
limitation described in this Section 3.2 shall automatically become null and
void following notice to the Company upon the occurrence and during the
continuance of an Event of Default, or upon 75 days prior notice to the Parent,
except that at no time shall the number of shares of Common Stock beneficially
owned by the Holder a exceed 19.99% of the outstanding shares of Common
StockNotwithstanding anything contained herein to the contrary, the provisions
of this Section 3.2 are irrevocable and may not be waived by the Holder or the
Parent.

3.3

Mechanics of Holder’s Conversion.  

In the event that the Holder elects to convert this Note into Common Stock, the
Holder shall give notice of such election by delivering an executed and
completed notice of conversion in substantially the form of Exhibit B hereto
(appropriate completed)  (“Notice of Conversion”) to the Parent and such Notice
of Conversion shall provide a breakdown in reasonable detail of the Principal
Amount, accrued interest and fees that are being converted.  On each Conversion
Date (as hereinafter defined) and in accordance with its Notice of Conversion,
the Holder shall make the appropriate reduction to the Principal Amount, accrued
interest and fees as entered in its records and shall provide written notice
thereof to the Parent within two (2) business days after the Conversion Date.
 Each date on which



.




07/07/2005

4










--------------------------------------------------------------------------------



a Notice of Conversion is delivered or telecopied to the Company in accordance
with the provisions hereof shall be deemed a Conversion Date (the “Conversion
Date”).  Pursuant to the terms of the Notice of Conversion, the Parent will
issue instructions to the transfer agent accompanied by an opinion of counsel
within one (1) business day of the date of the delivery to the Parent of the
Notice of Conversion and shall cause the transfer agent to transmit the
certificates representing the Conversion Shares to the Holder by crediting the
account of the Holder’s designated broker with the Depository Trust Corporation
(“DTC”) through its Deposit Withdrawal Agent Commission (“DWAC”) system within
three (3) business days after receipt by the Parent of the Notice of Conversion
(the “Delivery Date”).  In the case of the exercise of the conversion rights set
forth herein the conversion privilege shall be deemed to have been exercised and
the Conversion Shares issuable upon such conversion shall be deemed to have been
issued upon the date of receipt by the Parent of the Notice of Conversion.  The
Holder shall be treated for all purposes as the record holder of the Conversion
Shares, unless the Holder provides the Parent written instructions to the
contrary.

3.4

Late Payments.  Each Company understands that a delay in the delivery of the
Conversion Shares in the form required pursuant to this Article beyond the
Delivery Date could result in economic loss to the Holder.  As compensation to
the Holder for such loss, in addition to all other rights and remedies which the
Holder may have under this Note, applicable law or otherwise, the Companies
shall, jointly and severally, pay late payments to the Holder for any late
issuance of Conversion Shares in the form required pursuant to this Article II
upon conversion of this Note, in the amount equal to $500 per business day after
the Delivery Date.  The Companies shall, jointly and severally, make any
payments incurred under this Section in immediately available funds upon demand.

3.5

Conversion Mechanics.  The number of shares of Common Stock to be issued upon
each conversion of this Note shall be determined by dividing that portion of the
principal and interest and fees to be converted, if any, by the then applicable
Fixed Conversion Price.  In the event of any conversions of a portion of the
outstanding Principal Amount pursuant to this Article III, such conversions
shall be deemed to constitute conversions of the outstanding Principal Amount
applying to Monthly Amounts for the remaining Amortization Dates in
chronological order.

3.6

Adjustment Provisions.  The Fixed Conversion Price and number and kind of shares
or other securities to be issued upon conversion determined pursuant to this
Note shall be subject to adjustment from time to time upon the occurrence of
certain events during the period that this conversion right remains outstanding,
as follows:

(a)

Reclassification.  If the Parent at any time shall, by reclassification or
otherwise, change the Common Stock into the same or a different number of
securities of any class or classes, this Note, as to the unpaid Principal Amount
and accrued interest thereon, shall thereafter be deemed to evidence the right
to purchase an adjusted number of such securities and kind of securities as
would have been issuable as the result of such change with respect to the Common
Stock (i) immediately prior to or (ii) immediately after, such reclassification
or other change at the sole election of the Holder.



.




07/07/2005

5










--------------------------------------------------------------------------------



(b)

Stock Splits, Combinations and Dividends.  If the shares of Common Stock are
subdivided or combined into a greater or smaller number of shares of Common
Stock, or if a dividend is paid on the Common Stock or any preferred stock
issued by the Parent in shares of Common Stock, the Fixed Conversion Price shall
be proportionately reduced in case of subdivision of shares or stock dividend or
proportionately increased in the case of combination of shares, in each such
case by the ratio which the total number of shares of Common Stock outstanding
immediately after such event bears to the total number of shares of Common Stock
outstanding immediately prior to such event.

(c)

Share Issuances.  Subject to the provisions of this Section 3.6, if the Parent
shall at any time prior to the conversion or repayment in full of the Principal
Amount issue any shares of Common Stock or securities convertible into Common
Stock to a Person other than the Holder (except (i) pursuant to Sections 3.6(a)
or (b) above; (ii) pursuant to options, warrants, or other obligations to issue
shares outstanding on the date hereof as disclosed to the Holder in writing; or
(iii) pursuant to options that may be issued under any employee incentive stock
option and/or any qualified stock option plan adopted by the Parent) for a
consideration per share (the “Offer Price”) less than the Fixed Conversion Price
in effect at the time of such issuance, then the Fixed Conversion Price shall be
immediately reset to such lower Offer Price.  For purposes hereof, the issuance
of any security of the Parent convertible into or exercisable or exchangeable
for Common Stock shall result in an adjustment to the Fixed Conversion Price
upon the issuance of such securities.

(d)

Computation of Consideration.  For purposes of any computation respecting
consideration received pursuant to Section 3.6(c) above, the following shall
apply:

(i)

in the case of the issuance of shares of Common Stock for cash, the
consideration shall be the amount of such cash, provided that in no case shall
any deduction be made for any commissions, discounts or other expenses incurred
by the Parent for any underwriting of the issue or otherwise in connection
therewith;

(ii)

in the case of the issuance of shares of Common Stock for a consideration in
whole or in part other than cash, the consideration other than cash shall be
deemed to be the fair market value thereof as determined in good faith by the
Board of Directors of the Parent (irrespective of the accounting treatment
thereof); and

(iii)

upon any such exercise, the aggregate consideration received for such securities
shall be deemed to be the consideration received by the Parent for the issuance
of such securities plus the additional minimum consideration, if any, to be
received by the Parent upon the conversion or exchange thereof (the
consideration in each case to be determined in the same manner as provided in
subsections (i) and (ii) of this Section 3.6(d)).

3.7

Reservation of Shares.  During the period the conversion right exists, the
Parent will reserve from its authorized and unissued Common Stock a sufficient
number of shares to provide for the issuance of Conversion Shares upon the full
conversion of this Note, the Warrants and the Options.  The Parent represents
that upon issuance, the Conversion Shares will be duly and validly issued, fully
paid and non-assessable.  The Parent agrees that its issuance of



.




07/07/2005

6










--------------------------------------------------------------------------------



this Note shall constitute full authority to its officers, agents, and transfer
agents who are charged with the duty of executing and issuing stock certificates
to execute and issue the necessary certificates for the Conversion Shares upon
the conversion of this Note.

3.8

Registration Rights.  The Holder has been granted registration rights with
respect to the Conversion Shares as set forth in the Registration Rights
Agreement.

3.9

Issuance of New Note.  Upon any partial conversion of this Note, a new Note
containing the same date and provisions of this Note shall, at the request of
the Holder, be issued by each Company to the Holder for the principal balance of
this Note and interest which shall not have been converted or paid.  Subject to
the provisions of Article IV of this Note, the Company shall not pay any costs,
fees or any other consideration to the Holder for the production and issuance of
a new Note.

ARTICLE IV
EVENTS OF DEFAULT

4.1

Events of Default.  The occurrence of an Event of Default under the Security
Agreement shall constitute an event of default (“Event of Default”) hereunder.  

4.2

Default Interest.  Following the occurrence and during the continuance of an
Event of Default, the Companies shall, jointly and severally, pay additional
interest on the outstanding principal balance of this Note in an amount equal to
two percent (2%) per month, and all outstanding Obligations, including unpaid
interest, shall continue to accrue interest at such additional interest rate
from the date of such Event of Default until the date such Event of Default is
cured or waived.

4.3

Default Payment.  Following the occurrence and during the continuance of an
Event of Default, the Holder, at its option, may elect, in addition to all
rights and remedies of the Holder under the Security Agreement and the Ancillary
Agreements and all obligations of each Company under the Security Agreement and
the Ancillary Agreements, to require the Companies, jointly and severally, to
make a Default Payment (“Default Payment”).  The Default Payment shall be 128%
of the outstanding principal amount of the Note, plus accrued but unpaid
interest, all other fees then remaining unpaid, and all other amounts payable
hereunder.  The Default Payment shall be applied first to any fees due and
payable to the Holder pursuant to the Notes and/or the Ancillary Agreements,
then to accrued and unpaid interest due on the Notes, the Security Agreement and
then to the outstanding principal balance of the Notes.  The Default Payment
shall be due and payable immediately on the date that the Holder has exercised
its rights pursuant to this Section 4.3.

ARTICLE V
MISCELLANEOUS

5.1

Conversion Privileges.  The conversion privileges set forth in Article III shall
remain in full force and effect immediately from the date hereof until the date
this Note is indefeasibly paid in full and irrevocably terminated.

5.2

Cumulative Remedies.  The remedies under this Note shall be cumulative.



.




07/07/2005

7










--------------------------------------------------------------------------------



5.3

Failure or Indulgence Not Waiver.  No failure or delay on the part of the Holder
hereof in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege.  All rights and remedies existing hereunder are
cumulative to, and not exclusive of, any rights or remedies otherwise available.

5.4

Notices.  Any notice herein required or permitted to be given shall be in
writing and shall be deemed effectively given: (a) upon personal delivery to the
party notified, (b) when sent by confirmed telex or facsimile if sent during
normal business hours of the recipient, if not, then on the next business day,
(c) five days after having been sent by registered or certified mail, return
receipt requested, postage prepaid, or (d) one day after deposit with a
nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt.  All communications shall be sent to the
Company at the address provided in the Security Agreement executed in connection
herewith, and to the Holder at the address provided in the Security Agreement
for such Holder, with a copy to John E. Tucker, Esq., 825 Third Avenue, 14th
Floor, New York, New York 10022, facsimile number (212) 541-4434, or at such
other address as the respective Company or the Holder may designate by ten days
advance written notice to the other parties hereto.  A Notice of Conversion
shall be deemed given when made to the Parent pursuant to the Security
Agreement.

5.5

Amendment Provision.  The term “Note” and all references thereto, as used
throughout this instrument, shall mean this instrument as originally executed,
or if later amended or supplemented, then as so amended or supplemented, and any
successor instrument as such successor instrument may be amended or
supplemented.

5.6

Assignability.  This Note shall be binding upon each Company and their
respective successors and assigns, and shall inure to the benefit of the Holder
and its successors and assigns, and may be assigned by the Holder in accordance
with the requirements of the Security Agreement.  No Company may assign any of
its obligations under this Note without the prior written consent of the Holder,
any such purported assignment without such consent being null and void.

5.7

Cost of Collection.  In case of any Event of Default under this Note, the
Companies shall, jointly and severally, pay the Holder reasonable costs of
collection, including reasonable attorneys’ fees.

5.8

Governing Law, Jurisdiction and Waiver of Jury Trial.

(a)

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW.

(b)

EACH COMPANY HEREBY CONSENTS AND AGREES THAT THE STATE OR FEDERAL COURTS LOCATED
IN THE COUNTY OF NEW YORK, STATE OF NEW YORK SHALL HAVE EXCLUSIVE JURISDICTION
TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN ANY COMPANY, ON THE



.




07/07/2005

8










--------------------------------------------------------------------------------



ONE HAND, AND THE HOLDER, ON THE OTHER HAND, PERTAINING TO THIS NOTE OR ANY OF
THE OTHER ANCILLARY AGREEMENTS OR TO ANY MATTER ARISING OUT OF OR ANCILLARY TO
THIS NOTE OR ANY OF THE ANCILLARY AGREEMENTS; PROVIDED, THAT EACH COMPANY
ACKNOWLEDGES THAT ANY APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY A COURT
LOCATED OUTSIDE OF THE COUNTY OF NEW YORK, STATE OF NEW YORK; AND FURTHER
PROVIDED, THAT NOTHING IN THIS NOTE SHALL BE DEEMED OR OPERATE TO PRECLUDE THE
HOLDER FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION
TO COLLECT THE OBLIGATIONS, TO REALIZE ON THE COLLATERAL OR ANY OTHER SECURITY
FOR THE OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF
THE HOLDER.  EACH COMPANY EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO
JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND EACH COMPANY
HEREBY WAIVES ANY OBJECTION WHICH IT MAY HAVE BASED UPON LACK OF PERSONAL
JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS.  EACH COMPANY HEREBY
WAIVES PERSONAL SERVICE OF THE SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN
ANY SUCH ACTION OR SUIT AND AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINT AND
OTHER PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL ADDRESSED TO THE
COMPANY AT THE ADDRESS SET FORTH IN THE SECURITY AGREEMENT AND THAT SERVICE SO
MADE SHALL BE DEEMED COMPLETED UPON THE EARLIER OF THE COMPANY’S ACTUAL RECEIPT
THEREOF OR THREE (3) DAYS AFTER DEPOSIT IN THE U.S. MAILS, PROPER POSTAGE
PREPAID.

(c)

EACH COMPANY DESIRES THAT ITS DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH
APPLICABLE LAWS.  THEREFORE, TO ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF
THE JUDICIAL SYSTEM AND OF ARBITRATION, EACH COMPANY HERETO WAIVES ALL RIGHTS TO
TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE,
WHETHER ARISING IN CONTRACT, TORT, OR OTHERWISE BETWEEN THE HOLDER AND THE
COMPANY ARISING OUT OF, CONNECTED WITH, ANCILLARY OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS NOTE, ANY OTHER
ANCILLARY AGREEMENT OR THE TRANSACTIONS ANCILLARY HERETO OR THERETO.

5.9

Severability.  In the event that any provision of this Note is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law.  Any such
provision which may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provision of this Note.

5.10

Maximum Payments.  Nothing contained herein shall be deemed to establish or
require the payment of a rate of interest or other charges in excess of the
maximum permitted by applicable law.  In the event that the rate of interest
required to be paid or other charges hereunder exceed the maximum rate permitted
by such law, any payments in excess of



.




07/07/2005

9










--------------------------------------------------------------------------------



such maximum rate shall be credited against amounts owed by the Companies to the
Holder and thus refunded to the Companies.

5.11

Security Interest and Guarantee.  The Holder has been granted a security
interest (i) in certain assets of the Companies and their respective
Subsidiaries as more fully described in the Security and Purchase Agreement
dated as of the date hereof and (ii) in the equity interests of the Parent’s
Subsidiaries pursuant to the Stock Pledge Agreement dated as of the date hereof.
 The obligations of the Companies under this Note are guaranteed by certain
Subsidiaries of the Parent pursuant to the Subsidiary Guaranty dated as of the
date hereof.

5.12

Construction.  Each party acknowledges that its legal counsel participated in
the preparation of this Note and, therefore, stipulates that the rule of
construction that ambiguities are to be resolved against the drafting party
shall not be applied in the interpretation of this Note to favor any party
against the other.

[Balance of page intentionally left blank; signature page follows]



.




07/07/2005

10










--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has caused this Secured Convertible Term Note to
be signed in its name effective as of this 7th day of July 2005.

360 GLOBAL WINE COMPANY

By:__________________________________
Name:  Joel Shapiro
Title:    CEO

WITNESS:

__________________________________




360 VIANSA LLC,
By 360 Global Wine Company, its managing member

By:__________________________________
Name:   Joel Shapiro
Title:   CEO

WITNESS:

__________________________________






.




07/07/2005

11










--------------------------------------------------------------------------------



EXHIBIT A




360 Viansa LLC, a Nevada limited liability company



--------------------------------------------------------------------------------



EXHIBIT B

NOTICE OF CONVERSION

(To be executed by the Holder in order to convert all or part of
the Secured Convertible Term Note into Common Stock)

[Name and Address of Company]

The undersigned hereby converts $_________ of the principal due on [specify
applicable Repayment Date] under the Secured Convertible Term Note dated as of
July 7,  2005 (the “Note”) issued by 360 GLOBAL WINE COMPANY (the “Company”) by
delivery of shares of Common Stock of the Company (“Shares”) on and subject to
the conditions set forth in the Note.

1.

Date of Conversion

_______________________

2.

Shares To Be Delivered:

_______________________

[HOLDER]

By:_______________________________

Name:_____________________________

Title:______________________________



.




07/07/2005

2








